ACCEPTED
                                                                                                            03-14-00340-CV
                                                                                                                    5141246
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
Alfred Herrera*
           era*                                                                                         5/4/2015 3:14:27 PM
Jim Boyle-Of Counsel*                                                                                     JEFFREY D. KYLE
Felipe Alonso III                                                                                                    CLERK
Jason Wakefield
                                                           May 4, 2015
                                                                                       RECEIVED IN
                                                                                  3rd COURTviaOFe-Filing
                                                                                                 APPEALS
                                                                                      AUSTIN, TEXAS
                          Jeffrey D. Kyle                                         5/4/2015 3:14:27 PM
816 Congress Ave.                                                                   JEFFREY D. KYLE
                          Clerk of the Court                                              Clerk
Suite. 1250 Austin,       P.O. Box 12547
                          Austin, Texas 78711-2547
Texas 78701

512-474-1492 (p)          Re: Court of Appeals Number:       03-14-00340-CV       –   Post   Submission
                              Filings
512-474-2507 (f)
                              Trial Court Case Number:       D-1-GN-13-001238
www.herreraboylelaw.com

                          Style: CPS Energy, Time Warner Cable Texas LLC, and Southwestern Bell
                                 Telephone Company d/b/a AT&T//Cross-Appellant, Public Utility
                                 Commission of Texas v. Appellee, Public Utility Commission of
                                 Texas//Cross-Appellee, CPS Energy, Time Warner Cable Texas LLC
                                 and Southwestern Bell Telephone Company d/b/a AT&T

                          Dear Mr. Kyle:

                                  The Court heard oral argument in this proceeding on April 22, 2015.

                                  At oral argument, the Court suggested that the parties could provide
                          post-submission briefs on the Commission’s position that its Findings of
                          Fact 84 -87 and Conclusion of Law No. 27 were advisory (related to CPS
                          Energy Appellant’s Point of Error No. 2). 1

                                  The parties have conferenced and have agreed that initial post-
                          submission filings shall be submitted to the Court no later than May 8,
                          2015.    Please let me know if this is not acceptable to the Court.



                          1
                                 On April 20, 2015, two days prior to oral argument, the Office of the
                          Attorney General for the State of Texas, on behalf of the Public Utility
                          Commission, submitted a letter to the Court that it was their position that the
                          Court lacked jurisdiction with regard to CPS Energy Appellant’s Point of Error
                          No. 2, and in particular Findings of Fact 84-87 and Conclusion of Law No. 27.
                          The Attorney General contends that the matters addressed in the Commission’s
                          Order on Rehearing at Findings of Fact 84-87 and Conclusion of Law No. 27
                          address statements about the future and thus are advisory.
*Board Certified in
Administrative Law                                            Page 1 of 3
by the Texas Board of
Legal Specialization
Respectfully submitted,

By:      /s/ Alfred R. Herrera
Alfred R. Herrera
State Bar No. 09529600
aherrera@herreraboylelaw.com



cc:      Counsel of Record




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 4th day of May 2015, a true and correct copy of
CPS Energy’s Letter to the Clerk was served upon all parties listed below in
accordance with local rules of Travis County, Texas, the Texas Rules of Civil Procedure,
and the Texas Rules of Appellate Procedure.

                                                By: /s/ Alfred R. Herrera
                                                      Alfred R. Herrera

                                    LIST OF PARTIES

                         PARTIES AND ATTORNEYS FOR
                   CAUSE NO. D-1-GN-13-001238 (CONSOLIDATED)
      Counsel for Public Utility Commission      Counsel for CPS Energy:
      of Texas:
                                                 Alfred R. Herrera
      Douglas Fraser                             HERRERA & BOYLE, PLLC
      Megan Neal                                 816 Congress Avenue, Suite 1250
      Office of the Attorney General             Austin, TX 78701
      P.O. Box 12548, Capitol Station            Phone: (512) 474-1492
      Austin, Texas 78711-02548                  Fax: (512) 474-2507
      Phone: (512) 463-2012                      aherrera@herreraboylelaw.com
      Fax: (512) 457-4610
      douglas.fraser@texasattorneygeneral.gov
      megan.neal@texasattorneygeneral.gov

                                        Page 2 of 3
Counsel for AT&T Texas:                  Counsel for CPS Energy:

Paul A. Drummond                         Carolyn Shellman
Natalie L. Hall                          Curt D. Brockmann
AT&T Legal Department                    CPS Energy
1010 N. St. Mary’s, 14th Floor           145 Navarro
San Antonio, Texas 78215                 P.O. Box 1771
Phone: (210) 351-4830                    San Antonio, TX 78296
Fax: (210) 886-2127                      Phone: (210) 353-5689
paul.drummond@att.com                    Fax: (210) 353-6832
natalie.hall@att.com                     cdbrockmann@cpsenergy.com
                                         cshellman@cpsenergy.com

Counsel for AT&T Texas:                  Counsel for AT&T Texas:

Michael T. Sullivan                      J. David Tate
Mayer Brown LLP                          Katherine C. Swaller
71 S. Wacker Drive                       Thomas Ballo
Chicago, IL 60606                        AT&T Legal Department
Phone: (312) 782-0600                    816 Congress Avenue, Suite 1100
Fax: (312) 706-8689                      Austin, Texas 78701
msullivan@mayerbrown.com                 Phone: (512) 457-2304
                                         Fax: (512) 870-3420
                                         jon.david.tate@att.com
                                         katherine.swaller@att.com
                                         thomas.ballo@att.com

Counsel for Time Warner Cable Texas      Counsel for Time Warner Cable
LLC:                                     Texas LLC:

Valerie P. Kirk                          J.D. Thomas
Melissa Lorber                           Paul A. Werner
Enoch Kever PLLC                         Sheppard Mullin Richter & Hampton
600 Congress Avenue, Suite 2800          LLP
Austin, Texas 78701                      1300 I Street, N.W.
Phone: (512) 615-1200                    11th Floor East
Fax: (512) 615-1198                      Washington DC 20005
vkirk@enochkever.com                     Phone: (202) 218-0000
mlorber@enochkever.com                   Fax: (202) w218-0020
                                         dthomas@sheppardmullin.com
                                         pwerner@sheppardmullin.com




                                  Page 3 of 3